MEMORANDUM **
Alejandro Manjarrez-Zuniga appeals his conviction and the 71-month sentence imposed after his guilty plea to illegal reentry after deportation, in violation of 8 U.S.C. § 1362(a). We have jurisdiction pursuant to 28 U.S.C. § 1291 and we dismiss this appeal.
Appellant contends that his appeal waiver is inapplicable because his sentence falls outside what was agreed upon in his plea agreement. The record belies his contention.
Accordingly, we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.